In an action to recover a down payment for the purchase of real property, the defendants appeal from (1) an order of the Supreme Court, Dutchess County (Beisner, J.), entered October 2, 1990, which granted the plaintiffs’ motion for summary judgment and denied the defendants’ cross motion for summary judgment, *585and (2) a judgment of the same court, dated January 22, 1991, which is in favor of the plaintiffs and against the defendants in the principal sum of $12,476.50.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed, for the reasons stated by Justice Beisner at the Supreme Court; and it is further,
Ordered that the plaintiffs are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.